Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 2 line 18 “has a channel is integrated” should be –has a channel integrated—or –has a channel that is integrated--.
In the specification starting at page 4 line 3 and extending throughout the rest of the specification reference number 10 is described, however, there is no 10 in the figures.
In the specification at page 6 line 2 “figure 7” should be –figure 8—because what is described is shown in figure 8.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prucha et al (5,992,034).
The device as claimed is disclosed by Prucha et al with a base 20 having a blade slot 120 extending therein wherein said blade slot is configured to insertably receive a blade of a combination square, said base having a channel 60 being integrated therein wherein said channel is configured to receive an anvil of the combination square, said base having a width being greater than the width of the anvil (see figure 6) wherein said base is configured to extend beyond a radius of a corner being measured with the combination square thereby enhancing accuracy of the combination square, said channel being oriented to extend along a common axis with respect to said blade slot; a pair of plates 140, each of said plates being positionable on said base, each of said plates extending partially over said channel (figure 4) when said plates are positioned on said base wherein each of said plates is configured to retain the anvil of the combination square in said channel; and a plurality of fasteners 180, each of said fasteners being extendable through a respective one of said plates and engaging said base for attaching said plates to said base.
With respect to claim 2 Prucha et al also discloses said base has a first end 110, a second end and an outer surface 160 extending therebetween, said outer surface having a top side and a bottom side, said base being elongated between said first end and said second end, said blade slot 120 extending from said first end toward said second end, said blade slot being centrally positioned on said first end (figure 2), said channel extending from said top side toward said bottom side, said channel extending between said first end and said second end (figure 2).
With respect to claim 3 Prucha et al also discloses said channel 60 is centrally positioned between a first lateral edge and a second lateral edge of said base (figure 2), said blade slot being centrally positioned in said channel (figure 2), said channel having a lower bounding surface 70 wherein said lower bounding surface is configured to have a bottom surface of the anvil of the combination square resting thereon such that the anvil of the combination square extends along a full length of said channel, said blade slot having a terminal end wherein said terminal end is configured to have a leading edge of the blade of the combination square abutted thereagainst (figure 6).
With respect to claim 4 Prucha et al also discloses said top side has a pair of first wells 50 each extending toward said bottom side, said first wells being spaced apart from each other and being distributed along a first lateral edge of said base, said top side having a pair of second wells 50 each extending toward said bottom side, said second wells being spaced apart from each other and being distributed along a second lateral edge of said base, each of said first wells and said second wells having a bounding surface, said bounding surface being threaded.
With respect to claim 5 Prucha et al also discloses said base 20 has an outer surface, said outer surface having a top side, said top side having a pair of first wells 50 and a pair of second wells 50 extending downwardly therein; and each of said plates 140 has a lower surface and an upper surface, said lower surface of each of said plates resting against said top side of said outer surface of said base when said plates are positioned on said base, each of said plates covering a respective one of said pair of first wells or said pair of second wells when said plates are positioned on said base.
With respect to claim 6 Prucha et al also discloses a base 20 having a blade slot 120 extending therein wherein said blade slot is configured to insertably receive a blade of a combination square, said base having a channel 60 being integrated therein wherein said channel is configured to receive an anvil of the combination square, said base having a width being greater than the width of the anvil wherein said base is configured to extend beyond a radius of a corner being measured with the combination square thereby enhancing accuracy of the combination square, said channel being oriented to extend along a common axis with respect to said blade slot, said base having a first end, a second end and an outer surface extending therebetween, said outer surface having a top side and a bottom side, said base being elongated between said first end and said second end, said blade slot 120 extending from said first end toward said second end, said blade slot being centrally positioned on said first end (figure 2), said channel extending from said top side toward said bottom side, said channel extending between said first end and said second end, said channel being centrally positioned between a first lateral edge and a second lateral edge of said base, said blade slot being centrally positioned in said channel, said channel having a lower bounding surface wherein said lower bounding surface is configured to have a bottom surface of the anvil of the combination square resting thereon such that the anvil of the combination square extends along a full length of said channel, said blade slot having a terminal end wherein said terminal end is configured to have a leading edge of the blade of the combination square abutted thereagainst, said top side having a pair of first wells 50 each extending toward said bottom side, said first wells being spaced apart from each other and being distributed along said first lateral edge of said base, said top side having a pair of second wells 50 each extending toward said bottom side, said second wells being spaced apart from each other and being distributed along said second lateral edge of said base, each of said first wells and said second wells having a bounding surface, said bounding surface being threaded; a pair of plates 140, each of said plates being positionable on said base, each of said plates extending partially over said channel when said plates are positioned on said base wherein each of said plates is configured to retain the anvil of the combination square in said channel, each of said plates having a lower surface and an upper surface, said lower surface of each of said plates resting against said top side of said outer surface of said base when said plates are positioned on said base, each of said plates covering a respective one of said pair of first wells or said pair of second wells when said plates are positioned on said base; and a plurality of fasteners 180, each of said fasteners being extendable through 170 a respective one of said plates and engaging said base for attaching said plates to said base, each of said fasteners having an outside surface, said outside surface of each of said fasteners being threaded, said outside surface of each of said fasteners threadably engaging said bounding surface of a respective one of said first wells and said second wells.
With respect to claim 7 Prucha et al also discloses a combination square having an anvil 90 and a blade 130 (figure 6); a base 20 having a blade slot 120 extending therein to insertably receive said blade of said combination square, said base having a channel 60 being integrated therein to receive said anvil of said combination square, said base having a width being greater than the width of the anvil wherein said base is configured to extend beyond a radius of a corner being measured with said combination square thereby enhancing accuracy of said combination square, said channel being oriented to extend along a common axis with respect to said blade slot, said base having a first end, a second end and an outer surface extending therebetween, said outer surface having a top side and a bottom side, said base being elongated between said first end and said second end, said blade slot extending from said first end toward said second end, said blade slot being centrally positioned on said first end, said channel extending from said top side toward said bottom side, said channel extending between said first end and said second end, said channel being centrally positioned between a first lateral edge and a second lateral edge of said base, said blade slot being centrally positioned in said channel, said channel having a lower bounding surface, said lower bounding surface having a bottom surface of said anvil of said combination square resting thereon such that said anvil of said combination square extends along a full length of said channel, said blade slot having a terminal end having a leading edge of said blade of said combination square abutted thereagainst, said top side having a pair of first wells 50 each extending toward said bottom side, said first wells being spaced apart from each other and being distributed along said first lateral edge of said base, said top side having a pair of second wells 50 each extending toward said bottom side, said second wells being spaced apart from each other and being distributed along said second lateral edge of said base, each of said first wells and said second wells having a bounding surface, said bounding surface being threaded; a pair of plates 140, each of said plates being positionable on said base, each of said plates extending partially over said channel when said plates are positioned on said base to retain said anvil of said combination square in said channel, each of said plates having a lower surface and an upper surface, said lower surface of each of said plates resting against said top side of said outer surface of said base when said plates are positioned on said base, each of said plates covering a respective one of said pair of first wells or said pair of second wells when said plates are positioned on said base; and a plurality of fasteners 180, each of said fasteners being extendable through 170 a respective one of said plates and engaging said base for attaching said plates to said base, each of said fasteners having an outside surface, said outside surface of each of said fasteners being threaded, said outside surface of each of said fasteners threadably engaging said bounding surface of a respective one of said first wells and said second wells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855